                Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 1 of 9




 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                      Case No. CR15-89RSL

10                             Plaintiff,                            ORDER GRANTING
11                        v.                                         DEFENDANT’S MOTION
                                                                     FOR COMPASSIONATE
12    MOZELLE FRAZIER-DUBOIS,                                        RELEASE
13                             Defendant.
14
15         This matter comes before the Court on defendant’s “Motion for Compassionate Release
16 Pursuant to 18 U.S.C. § 3582(c)(1).” Dkt. #96. Defendant has also filed a “Motion to Seal”
17 (Dkt. #97), which is GRANTED. 1 The Court, having considered the memoranda of the parties
18 and the record contained herein, finds as follows:
19         I.        FACTUAL BACKGROUND
20         Defendant is a 47-year-old inmate currently incarcerated at the Federal Correctional
21 Institute (“FCI”) Dublin. In October 2015, defendant pled guilty to one count of conspiracy to
22 distribute cocaine and heroin, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B), and one count
23 of possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.
24 § 924(c)(1)(A)(i). Dkt. #52. On May 17, 2016, defendant was sentenced to 120 months’
25 imprisonment with five years of supervised release. Dkt. #86. Defendant is currently scheduled
26
27
           1
28             The Court finds that compelling reasons justify sealing Exhibits 1 and 2 to defendant’s motion.
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 1
             Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 2 of 9




 1 for release from the custody of the Federal Bureau of Prisons (“BOP”) on March 18, 2025. She
 2 now moves for compassionate release.
 3         II.    LEGAL FRAMEWORK
 4         The compassionate release statute provides narrow grounds for defendants in
 5 “extraordinary and compelling” circumstances to be released from prison early. See 18 U.S.C.
 6 § 3582(c). The First Step Act of 2018 amended the procedural requirements governing
 7 compassionate release. See id. Prior to the First Step Act’s passage, only the Director of the
 8 BOP could bring motions for compassionate release. The Director rarely filed such motions.
 9 See, e.g., United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). Congress
10 amended the statute to allow defendants to directly petition district courts for compassionate
11 release. As amended, 18 U.S.C. § 3582(c)(1)(A) states in relevant part,
12                (c) Modification of an imposed term of imprisonment.—The court may not
                  modify a term of imprisonment once it has been imposed except that—
13
                         (1) in any case—
14
                                (A) the court, upon motion of the Director of the Bureau of
15                              Prisons, or upon motion of the defendant after the defendant
16                              has fully exhausted all administrative rights to appeal a failure
                                of the Bureau of Prisons to bring a motion on the defendant’s
17                              behalf or the lapse of 30 days from the receipt of such a
18                              request by the warden of the defendant’s facility, whichever
                                is earlier, may reduce the term of imprisonment (and may
19                              impose a term of probation or supervised release with or
20                              without conditions that does not exceed the unserved portion
                                of the original term of imprisonment), after considering the
21                              factors set forth in section 3553(a) to the extent that they are
22                              applicable, if it finds that—
23                                     (i) extraordinary and compelling reasons warrant such
                                       a reduction; . . .
24
                                       (ii) . . .
25
                                       and that such a reduction is consistent with the
26                                     applicable policy statements issued by the Sentencing
                                       Commission[.]
27
28
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 2
            Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 3 of 9




 1        Prior to passing the First Step Act, Congress directed the Sentencing Commission to
 2 promulgate a policy statement defining “extraordinary and compelling reasons” in the
 3 compassionate release context. See 28 U.S.C. § 994(t). Section 994(t) provides,
 4               The Commission, in promulgating general policy statements regarding the
                 sentencing modification provisions in [18 U.S.C. § 3582(c)(1)(A)], shall
 5
                 describe what should be considered extraordinary and compelling reasons
 6               for sentence reduction, including the criteria to be applied and a list of
                 specific examples. Rehabilitation of the defendant alone shall not be
 7
                 considered an extraordinary and compelling reason.
 8        The Sentencing Commission implemented this directive from Congress with a policy
 9 statement—U.S.S.G. § 1B1.13. In relevant part, the policy statement provides,
10            Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)
11               (Policy Statement)
12               Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
13               § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
                 impose a term of supervised release with or without conditions that does
14               not exceed the unserved portion of the original term of imprisonment) if,
15               after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
                 they are applicable, the court determines that—
16
                        (1)(A) Extraordinary and compelling reasons warrant the reduction;
17                      ...
18                      (2) The defendant is not a danger to the safety of any other person or
                        to the community, as provided in 18 U.S.C. § 3142(g); and
19
                        (3) The reduction is consistent with this policy statement.
20
                                                 Commentary
21
                  Application Notes:
22
                        1. Extraordinary and Compelling Reasons.—Provided the
23                         defendant meets the requirements of subdivision (2),
24                         extraordinary and compelling reasons exist under any of the
                           circumstances set forth below:
25
                               (A) Medical Condition of the Defendant—
26
                               (i)    The defendant is suffering from a terminal illness (i.e.,
27                                    a serious and advanced illness with an end of life
                                      trajectory). A specific prognosis of life expectancy
28
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 3
           Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 4 of 9




 1                                (i.e., a probability of death within a specific time
                                  period) is not required. Examples include metastatic
 2
                                  solid-tumor cancer, amyotrophic lateral sclerosis
 3                                (ALS), end-stage organ disease, and advanced
                                  dementia.
 4
                           (ii)   The defendant is—
 5
                                  (I)     suffering from a serious physical or medical
 6                                        condition,
 7                                (II)    suffering from a serious functional or cognitive
 8                                        impairment, or

 9                                (III)   experiencing deteriorating physical or mental
                                          health because of the aging process,
10
                                  that substantially diminishes the ability of the
11                                defendant to provide self-care within the environment
                                  of a correctional facility and from which he or she is
12
                                  not expected to recover.
13
                           (B) Age of the Defendant.—The defendant (i) is at least 65
14                            years old; (ii) is experiencing a serious deterioration in
                              physical or mental health because of the aging process;
15                            and (iii) has served at least 10 years or 75 percent of his or
16                            her term of imprisonment, whichever is less.
17                         (C) Family Circumstances.—
18                         (i)    The death or incapacitation of the caregiver of the
                                  defendant’s minor child or minor children.
19
                           (ii)   The incapacitation of the defendant’s spouse or
20                                registered partner when the defendant would be the
21                                only available caregiver for the spouse or registered
                                  partner.
22
                           (D) Other Reasons.—As determined by the Director of the
23                            Bureau of Prisons, there exists in the defendant’s case an
                              extraordinary and compelling reason other than, or in
24
                              combination with, the reasons described in subdivisions
25                            (A) through (C).
26                   2. Foreseeability of Extraordinary and Compelling Reasons.—
                        For purposes of this policy statement, an extraordinary and
27
                        compelling reason need not have been unforeseen at the time of
28                      sentencing in order to warrant a reduction in the term of
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 4
                Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 5 of 9




 1                              imprisonment. Therefore, the fact that an extraordinary and
                                compelling reason reasonably could have been known or
 2
                                anticipated by the sentencing court does not preclude
 3                              consideration for a reduction under this policy statement.
 4                           3. Rehabilitation of the Defendant.—Pursuant to 28 U.S.C.
                                § 994(t), rehabilitation of the defendant is not, by itself, an
 5                              extraordinary and compelling reason for purposes of this policy
 6                              statement.
 7                           4. Motion by the Director of the Bureau of Prisons.—A
                                reduction under this policy statement may be granted only upon
 8                              motion by the Director of the Bureau of Prisons pursuant to 18
 9                              U.S.C. § 3582(c)(1)(A). The Commission encourages the
                                Director of the Bureau of Prisons to file such a motion if the
10                              defendant meets any of the circumstances set forth in Application
11                              Note 1. The court is in a unique position to determine whether
                                the circumstances warrant a reduction (and, if so, the amount of
12                              reduction), after considering the factors set forth in 18 U.S.C.
13                              § 3553(a) and the criteria set forth in this policy statement, such
                                as the defendant’s medical condition, the defendant’s family
14                              circumstances, and whether the defendant is a danger to the
15                              safety of any other person or to the community.
16                              This policy statement shall not be construed to confer upon the
                                defendant any right not otherwise recognized in law[.]
17
     U.S.S.G. § 1B1.13. 2
18
            III.     DEFENDANT’S CIRCUMSTANCES
19
                     a. Exhaustion Requirement
20
            Before the Court can consider the merits of defendant’s motion, it must determine
21
     whether she has met the statutory exhaustion requirement for compassionate release. See 18
22
     U.S.C. § 3582(c)(1)(A). The parties agree that defendant satisfied this requirement by filing a
23
     request with the Warden of FCI Dublin on April 28, 2020, Dkt. #96-1 at 2, which was denied on
24
25          2
                For the reasons set forth in detail in United States v. Van Cleave, Nos. CR03-247-RSL, CR04-
26 125-RSL, 2020 WL 2800769, at *3-5 (W.D. Wash. May 29, 2020), “the Court finds the guidance of
   U.S.S.G. § 1B1.13 persuasive, but not binding.” Id. The Court will exercise its discretion to consider
27
   “extraordinary and compelling” circumstances that may exist beyond those explicitly identified by the
28 Sentencing Commission in its outdated policy statement. Id.
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 5
             Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 6 of 9




 1 May 11, 2020, id. at 3. Finding that defendant has exhausted her administrative remedies, the
 2 Court will consider the merits of her motion for compassionate release.
 3                b. “Extraordinary and Compelling” Reasons
 4         Defendant’s motion for compassionate release is based primarily on her heightened risk
 5 for developing serious complications if she contracts COVID-19 while incarcerated at FCI
 6 Dublin. The Court need not reiterate the widely known information regarding the symptoms of
 7 COVID-19 and the devastating global impact of the virus. COVID-19 has created
 8 unprecedented challenges for federal prisons, where inmate populations are large and close
 9 contact between inmates is unavoidable. As of September 28, 2020, the BOP reports 1,887
10 federal inmates and 703 BOP staff have active, confirmed positive COVID-19 test results. See
11 COVID-19 Coronavirus, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
12 September 28, 2020). Since the BOP reported its first case in late March 2020, at least 124
13 federal inmates and two BOP staff members have died from the virus. Id. FCI Dublin currently
14 reports no active cases of COVID-19, but six inmates and six BOP staff are classified as
15 “recovered” from the virus. Id.
16         Defendant has established that her health issues place her at higher risk for developing
17 serious complications if she contracts COVID-19. A review of defendant’s BOP medical
18 records confirms that she suffers from a constellation of health issues, including type 2 diabetes
19 mellitus, hyperlipidemia, hypertension, and obesity. Dkt. #98-1 at 137-38. The government
20 concedes that defendant has established “extraordinary and compelling” circumstances because
21 she suffers from type 2 diabetes and obesity, underlying medical conditions that the Centers for
22 Disease Control (“CDC”) has recognized as increasing an individual’s risk of developing severe
23 illness from COVID-19. See Dkt. #101 at 6; see also People with Certain Medical Conditions,
24 CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
25 conditions.html (last visited September 28, 2020). The Court agrees and finds that defendant
26 has met her statutory burden to establish that “extraordinary and compelling” reasons support
27 her compassionate release.
28
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 6
             Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 7 of 9




 1
 2                c. Additional Considerations
 3         Before the Court can grant defendant’s motion for compassionate release, however, it
 4 must also find that she “is not a danger to the safety of any other person or to the community, as
 5 provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The government asserts that defendant’s
 6 record precludes such a finding. Dkt. #101 at 8-10. The offenses for which defendant has
 7 served the current term of imprisonment are very serious. However, the Court notes defendant’s
 8 past struggles with substance abuse and addiction, and the possible organizing influence that her
 9 co-defendant had in the offenses that led to her imprisonment. PSR at ¶¶ 66-70; Dkt. #79 at 3.
10 Defendant has demonstrated prosocial behavior while incarcerated, including completing the
11 Residential Drug Abuse Program (“RDAP”) and becoming a lead senior mentor of the program,
12 while also completing a variety of other programming. See Dkts. #96-2, #96-3. Defendant also
13 has an approved release plan, which includes living with her very supportive parents, who are
14 committed to assisting her financially and emotionally. Dkts. #96-1 at 5, #102. In light of these
15 circumstances, the Court finds defendant is not a danger to the safety of any other person or to
16 the community as provided in § 3142(g). See U.S.S.G. § 1B1.13.
17         In addition, prior to granting compassionate release, the Court must assess whether a
18 sentence reduction to time served is consistent with the sentencing factors set forth in 18 U.S.C.
19 § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) requires the Court to “impose a
20 sentence sufficient, but not greater than necessary, to comply with the purposes set forth in
21 paragraph (2),” which requires that a sentence reflect the seriousness of and provide just
22 punishment for the offense. 18 U.S.C. § 3553(a). Again, the offenses that led to defendant’s
23 current term of imprisonment are very serious, and as the government emphasizes, she has
24 served less than half of her ten-year sentence. But the extraordinary nature of the COVID-19
25 pandemic has altered life as we know it. While defendant deserved the sentence the Court
26 imposed in May 2016, the risks to defendant’s life and health now outweigh the punitive
27 benefits that would be gained from keeping her incarcerated. Cf. United States v. Pippin, CR16-
28 266-JCC, 2020 WL 2602140, at *3 (W.D. Wash. May 20, 2020). Accordingly, the Court
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 7
                Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 8 of 9




 1 intends to convert defendant’s remaining term of imprisonment into a one-year term of home
 2 detention as an additional condition of supervised release. Under these circumstances, the Court
 3 is satisfied that defendant’s sentence reduction is consistent with the objectives of § 3553(a).
 4         IV.      CONCLUSION
 5         For all the foregoing reasons, defendant’s Motion for Compassionate Release (Dkt. #96)
 6 is GRANTED. Additionally, defendant’s motion to seal (Dkt. #97) is GRANTED.
 7         IT IS HEREBY ORDERED that defendant’s custodial sentence be reduced to time
 8 served. Supervised release shall commence immediately upon defendant’s release from
 9 custody, during which time defendant shall be subject to the mandatory, standard, and special
10 conditions of supervision set forth in the Judgment (Dkt. #86), as well as the other conditions set
11 forth in this Order:
12                  The defendant shall participate in the location monitoring program
                    with Active Global Positioning Satellite technology for a period of
13
                    12 months. The defendant is restricted to her residence at all times
14                  except for employment, religious services, medical, legal reasons, or
                    as otherwise approved by the location monitoring specialist. The
15
                    defendant shall abide by all program requirements, and must
16                  contribute towards the costs of the services, to the extent financially
                    able, as determined by the location monitoring specialist.
17
18 All other provisions of sentencing remain as previously set.
19         IT IS FURTHER ORDERED that defendant shall be released to her approved release
20 address fourteen (14) days from the date of this order to accommodate a quarantine period with
21 the Federal Bureau of Prisons. If defendant tests positive for COVID-19 any time during this
22 quarantine period, BOP will notify the government who will immediately notify the Court so
23 that this order can be modified appropriately.
24         IT IS SO ORDERED.
25         //
26         //
27         //
28
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 8
           Case 2:15-cr-00089-RSL Document 103 Filed 10/05/20 Page 9 of 9




 1        DATED this 5th day of October, 2020.
 2
 3                                               A
                                                 Robert S. Lasnik
 4                                               United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 9
